Biles, J.,
concurring in part and dissenting in part: I agree with the majority’s determination that there was a conflict in the evidence as to whether the local standard of care applied to the parents’ negligence allegation based upon the failure to activate the chain of command. And I agree the PIK Civ. 3d 123.01 instruction containing the “similar communities” language was required to be given as to this single claim.
But I would hold that tire district court needed to issue the modified instruction requested by the parents, which omitted the community language, because there was an evidentiary dispute over which standard applied. Instead, the jury was given the stock *292PIK Civ. 3d 123.01 instruction as Instruction No. 9, which did not distinguish between any claims, and stated simply:
“In performing professional services for a patient, a nurse has a duty to use that degree of learning and skill ordinarily possessed and used by members of drat profession in the community in which she practices, or in similar communities, under like circumstances. In the application of this skill and learning the nurse should also use ordinary care and diligence. A violation of this duty is negligence.”
I further dissent from the majority’s determination that Instruction No. 9 was also correct for the parents’ remaining 11 claims that the hospital admitted were governed by the national standard of care. I would find reversible error and remand for a new trial.
Regarding the chain of command issue, I agree with the majority’s determination that the hospital was entitled to an instruction on the local standard of care for that allegation. As the majority recites, Dr. Alan, Nurse Lye, and Dr. Goodman all presented evidence supporting a local community standard of care for that claim. But I believe this court is also required to determine whether the parents were entitled to an instruction on the national standard of care for that same claim. After all, the parents’ threshold argument was that all 12 of the claims were governed by a national standard of care, and the parents presented evidence supportive of that standard as to this claim.
Under the standard of review recited by the majority, “trial courts are required to give an instruction supporting a party’s theory if the instruction is requested and there is evidence supporting the theory which, if accépted as true and viewed in the light most favorable to the requesting party, is sufficient for reasonable minds to reach different conclusions based on the evidence.” Slip op. at 16-17 (citing Puckett v. Mt. Carmel Regional Med. Center, 290 Kan. 406, 419, 228 P.3d 1048 [2010]). The parents asked the district court to delete the “similar communities” language from PIK Civ. 3d 123.01 consistent with the Notes of Use, which state:
“When it is agreed that the standard of medical procedure is universal, consideration should be given to deleting reference to ‘similar communities’ as it may be confusing to jurors who hear experts from other states or areas testify. If the standard is universal, the juiy should not be concerned with using geography as *293a criterion for comparison of standard of practice.” PIK Civ. 3d 123.01, Notes on Use.
The modified instruction was a legally accurate statement of the national standard of care, and it satisfied tire second step of the Plummer analysis that we employ for these questions. See State v. Plummer, 295 Kan. 156, Syl. ¶ 1, 283 P.3d 202 (2012). And the majority acknowledges that evidence was admitted at trial through Nurse Chagnoris and Nurse UnrulTs testimony that a national standard of care governed the allegation involving the chain of command. This satisfies the third step of our Plummer analysis.
The standard of medical or hospital care that is to be applied in any malpractice case is not a rule of law, it is a matter established through expert testimony. Nold ex rel. Nold v. Binyon, 272 Kan. 87, 103, 31 P.3d 274 (2001) (citing Chandler v. Neosho Memorial Hospital, 223 Kan. 1, 5, 574 P.2d 136 [1977]). Since juries are required to resolve factual disputes, the jury should have been instructed on both standards of care for the chain of command claim and then informed it needed to determine what standard of care applied to that claim. See PIK Civ. 3d 123.12, Notes on Use (if there is an evidentiary dispute as to whether the physician is acting as a specialist, the general physician standard of care instruction and tire specialist instruction should be issued with appropriate modification).
The only remaining question under Plummer is whether the failure to issue die modified instruction was harmless. And I would hold it is not harmless, especially given what I see as the other error in the majority’s analysis of the standard of care instruction issued for the parents’ remaining 11 claims, which is even more troubling.
My colleagues and the hospital freely admit that 11 of the parents’ 12 claims were governed by a national standard of care. But I do not see where the instruction communicated that standard. As the majority recites: “We acknowledge Instruction No. 9 does not specify that a national standard of care applies, e.g., to [the remaining] 11 negligence claims.” And yet, the majority later reads the exact same language in the instruction as being equivalent to *294establishing the national standard of care for the remaining claims. The majority cannot have it both ways. The “similar communities” language either established the lower local standard of care, or it did not. And if it communicates the lower standard, it did it for all 12 claims.
In order to reach its result, the majority misappropriates the parents’ threshold argument that all 12 claims were governed by a national standard of care as if to pretend that the hospital’s position on the chain of command claim did not exist. The majority cites the parents’ counsel as stating during rebuttal closing argument that Instruction No. 9 established the national standard of care because “[y]ou heard everybody, every witness tell you, that the standard is a national standard.” But this statement went to whether there was an evidentiary dispute and was inaccurate anyway given this court’s conclusion that there was evidence also supporting the local standard of care. Counsel’s statement does not support the majority’s assertion that the same instruction language established both standards of care.
The majority’s approach is far better characterized as a harmless error analysis, but I cannot agree to that in this case given the instruction’s obvious lack of specificity as to which claim required application of which standard. The parents submitted 12 claims. Eleven were governed by a national standard of care. And there was an evidentiary dispute regarding tire standard of care governing the remaining claim, which the juiy needed to resolve. But the jury was instructed generally on the lower standard of care, and the instructions were not modified as required to tell it that a higher national standard applied to the vast majority of the parents’ claims.
The district court should have issued the modified instruction requested by the parents, in addition to Instruction No. 9. And the jury should have been informed which standard applied to which claim and which claim required it to resolve an evidentiary dispute. I would reverse and remand for a new trial.
Rosen, J., joins the foregoing concurring and dissenting opinion.